Exhibit 10.21

DEVELOPMENT AND LICENSE AGREEMENT

between

PROTEIN DESIGN LABS, INC.

and

PROGENICS PHARMACEUTICALS, INC.

This Agreement (“Agreement”), effective as of April 30, 1999 (“Effective Date”),
is made by and between PROTEIN DESIGN LABS, INC., a Delaware corporation having
offices at 34801 Campus Drive, Fremont, CA 94555 (hereinafter “PDL”), and
PROGENICS PHARMACEUTICALS, INC., a Delaware corporation having offices at 777
Old Saw Mill River Road, Tarrytown, NY 10591 (hereinafter “PROGENICS”).

RECITALS

A. PROGENICS has developed a murine monoclonal antibody directed against the
CCR5 antigen and designated by PROGENICS as “PRO 140”;

B. PROGENICS wishes to engage PDL to use commercially reasonable efforts to use
its technology regarding antibody humanization and, if elected by PROGENICS, an
antibody with a modified Fc region prepared by PDL in order to develop a
humanized form of the foregoing murine monoclonal antibody with a modified Fc
region prepared by PDL; and

C. PDL is willing to undertake such development effort and to license to
PROGENICS rights to such humanized antibody under the terms and conditions of
this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound, the parties agree as follows:

1. DEFINITIONS

All references to Exhibits, Articles and Sections shall be references to
Exhibits, Articles and Sections of this Agreement. Except as otherwise expressly
provided herein, the following terms in this Agreement shall have the following
meanings:

1.01 “Affiliate” means, with respect to a party hereto, any corporate or other
entity which, directly or indirectly, controls, is controlled by, or is under
common control with such party, where “control” means the ownership of not less
than 50% of the voting shares of a corporation, or 50% of the decision-making
authority as to such other unincorporated entity.

 

1



--------------------------------------------------------------------------------

1.02 “Bulk Product” means Licensed Product supplied in a form other than
Finished Product which can be converted into Finished Product.

1.03 “Cell Line” means a cell line producing the Murine Antibody delivered by
PROGENICS pursuant to Section 2.01(a).

“Sp2/0 Cell Line” means an Sp2/0 transfected cell line for production of the
Humanized Antibody.

1.04 “Combination Product(s)” means any product containing both an agent or
ingredient which constitutes a Licensed Product and one or more other active
agents or ingredients which do not constitute Licensed Products.

1.05 “Finished Product(s)” means any and all Licensed Products in a form for use
by an end user and not intended for further chemical or genetic manipulation or
transformation.

1.06 “First Commercial Sale” means the last day of the calendar month containing
the first sale of a Licensed Product to an independent third party following
regulatory approval.

1.07 “Humanized Antibody(ies)” means the humanized form of the Murine Antibody
developed by PDL under this Agreement.

1.08 “IND” means an Investigational New Drug Application filed with the U.S.
Food and Drug Administration (including regulatory counterparts thereto in other
countries, as the case may be, the “FDA”) or equivalent filings in countries
other than the U.S.

1.09 “Licensed Product(s)” means products, for any use, incorporating
substantially all of the Humanized Antibody or any modification, variant or
fragment of the Humanized Antibody containing at least one variable region of
the Humanized Antibody.

1.10 “Murine Antibody(ies)” means, subject to Section 2.01(b), the murine
monoclonal antibody designated as “PRO 140” directed against the Target Antigen
and selected by PROGENICS for humanization by PDL under this Agreement.

1.11 “Net Sales” means the aggregate gross revenues, whether in cash or in kind,
derived by or payable from or on account of the sale of Licensed Products to end
user customers, less the following items: (a) trade, cash, prompt payment and
quantity discounts actually allowed or given; (b) credits or allowances, if any,
actually granted on account of price adjustments, recalls, rejection or return
of items previously sold, (c) excise, value-added and sales taxes, duties,
tariffs or other taxes imposed on and paid with respect to such sales (excluding
income taxes of any kind) and (d) outer packing, freight, transportation and
freight insurance costs actually incurred. If PROGENICS or any of its Affiliates
or sublicensees receive non-cash consideration for the sale or transfer of
Finished Products or Bulk Products, as the case may be, to an independent third
party not an Affiliate of the seller or transferor, the fair market value of
such non-cash consideration on the date of such sale or transfer as known to
PROGENICS, or as reasonably estimated by PROGENICS if unknown, shall be included
in the definition of Net Sales.

 

2



--------------------------------------------------------------------------------

In the case of a Combination Product for which the agent or ingredient
constituting a Licensed Product and each of the other active agents or
ingredients not constituting Licensed Products have established market prices
when sold separately, Net Sales shall be determined by multiplying the Net Sales
for each such Combination Product by a fraction, the numerator of which shall be
the established market price for the Licensed Product(s) contained in the
Combination Product and the denominator of which shall be the sum of the
established market prices for the Licensed Product(s) plus the other active
agents or ingredients contained in the Combination Product. When such separate
market prices are not established, then the parties shall negotiate in good
faith to determine a fair and equitable method of calculating Net Sales for the
Combination Product in question.

In the case of Net Sales of Bulk Products, Net Sales shall be calculated by
multiplying the units of Finished Product to which such Bulk Product is
reasonably anticipated to be converted by the established market price of the
Finished Product on the date of sale of the Bulk Product. By way of example and
without limitation, units of Finished Product may be measured in grams or doses,
as appropriate.

In calculating Net Sales of Combination Products or Bulk Products as set forth
above, the deductions listed in clauses (a) through (d) of the first paragraph
of this Section 1.11 shall also be applied.

1.12 “PDL Patent Rights” means rights in or to all patents, patent applications
or improvements owned or controlled by PDL directly related to the humanization
of monoclonal antibodies and identified on Exhibit A, as well as any patent
rights directly related to the humanization of antibodies directed against the
Target Antigen resulting from or arising as a result of patent applications
filed prior to or during the term of this Agreement by PDL in the U.S. or any
foreign jurisdiction, including any addition, continuation, continuation-in-part
or division thereof or any substitute application therefor; any patent issued
with respect to such patent application, any reissue, reexamination, extension
or patent term extension of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, including
any supplementary protection certificates.

1.13 “PDL Modified Fc Patent Rights” means rights in or to all patents, patent
applications or improvements owned or controlled by PDL directly related to
PDL’s proprietary human modified Fc region (“modified Fc region”) and identified
in Section 1 of Exhibit C, resulting from or arising as a result of patent
applications filed prior to or during the term of this Agreement by PDL in the
U.S. or any foreign jurisdiction, including any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
any patent issued with respect to such patent application, any reissue,
reexamination, extension or patent term extension of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent, including any supplementary protection certificates.

 

3



--------------------------------------------------------------------------------

1.14 “PDL Technical Information” means any and all inventions, discoveries,
know-how, trade secrets, information, experience, technical data, formulas,
procedures, results or materials (including any biological materials and
samples) which are rightfully held by PDL at any time during the term of this
Agreement and which technical information is required or reasonably necessary
for the registration, development, manufacture, use or sale of the Humanized
Antibody or any modification, variant or fragment thereof; provided that in no
event shall PDL Technical Information include general information related to the
manufacture (e.g., cell culture, fermentation, formulation) or purification of
monoclonal antibodies except as may be agreed upon in a separate written
agreement between the parties.

1.15 “PROGENICS Technical Information” means any and all inventions,
discoveries, know-how, trade secrets, information, experience, technical data,
formulas, procedures, results or materials (including any biological materials
and samples) which are rightfully held by PROGENICS at any time during the term
of this Agreement and which technical information is required or reasonably
necessary for PDL to carry out the activities contemplated by this Agreement.

1.16 “Target Antigen” means the CCR5 antigen or such other antigen as may be
designated in accordance with
Section 2.01(b).

1.17 “Third Party Modified Fc Patent Rights” means the sublicenses available
from third parties for a Licensed Product containing a modified Fc region
prepared by PDL as identified in Section 2 of Exhibit C.

1.18 “Valid Claim” means any claim in any issued patent included in the PDL
Patent Rights which has not been disclaimed or held unenforceable or invalid by
a governmental agency or court of competent jurisdiction by a decision beyond
right of review.

2. HUMANIZATION PROGRAM; OTHER MATTERS

2.01 Delivery of Murine Antibody; Substitution Right.

(a) Promptly after execution of this Agreement, PROGENICS shall provide to PDL a
minimum of three (3) vials of the Cell Line containing approximately one
(1) milliliter each of frozen cell culture at a concentration ranging from 1 x
106 to 5 x 106 cells per milliliter, together with any PROGENICS Technical
Information which would be useful in assisting PDL to accomplish the objectives
of this Agreement.

(b) Through August 12, 1999 (i.e., until midnight California time on that date),
PROGENICS shall have a one-time right, upon written notice to PDL, to terminate
the Program as it relates to the Murine Antibody. PROGENICS may, at the time of
such termination or at any other time through November 30, 1999 (i.e., until
midnight California time on that date), substitute a murine antibody
(“Substitute Murine Antibody”) against a new Target Antigen (“Substitute Target
Antigen”) either under development by PROGENICS or with respect to which
PROGENICS has commercial rights or has entered into negotiations to obtain
commercial

 

4



--------------------------------------------------------------------------------

rights and acquires such commercial rights no later than the first anniversary
of the Effective Date as the Licensed Product under the Agreement. PDL may only
deny a request for a substitution from PROGENICS hereunder if PDL has
outstanding offers to or reserved licenses for third parties or has ongoing
development efforts for a product directed against such Substitute Target
Antigen. PDL shall confirm within five (5) business days from receipt of the
written notification of substitution from PROGENICS that the proposed
substitution is acceptable. If PDL denies the proposed substitution, then
PROGENICS shall have a right to request an alternative Substitute Murine
Antibody and Substitute Target Antigen either under development by PROGENICS or
with respect to which PROGENICS has entered into negotiations to obtain
commercial rights and acquires such commercial rights no later than the first
anniversary of the Effective Date. Effective upon the confirmation from PDL that
the Substitute Target Antigen and Substitute Murine Antibody may be substituted
under this Section 2.01(b), the Agreement shall be deemed amended to reflect the
Substitute Murine Antibody and Substitute Target Antigen as the Murine Antibody
and Target Antigen, respectively, hereunder. In addition, the parties agree that
(a) as promptly as practicable but in any event not later than sixty (60) days
following the notification, each party shall return any proprietary information
and materials of the other party in its possession related to the initial Murine
Antibody and initial Humanized Antibody, as the case may be; (b) all Milestones
and other obligations under Section 5.01 shall be payable again with respect to
the Substitute Murine Antibody except to the extent a credit for previously paid
Milestones is provided for in Section 5.01; (c) a Humanized Antibody directed
against the CCR5 antigen shall no longer be licensed under the PDL Patent Rights
or PDL Technical Information; and (d) as promptly as practicable after the
notification PROGENICS shall deliver to PDL a new Cell Line with respect to the
Substitute Murine Antibody and PDL shall undertake the Program (as defined in
Section 2.02) with respect to such Substitute Murine Antibody. Notwithstanding
the foregoing, Sections 3.06, 3.07(b), 6.01 and 6.02 shall not apply to any
Substitute Target Antigen selected hereunder; provided that PDL agrees to
conduct good faith negotiations on the terms of a royalty buydown with respect
to a Licensed Product directed against such Substitute Target Antigen for a
period of ninety (90) days following written notification from PROGENICS that it
desires to negotiate a royalty buydown.

2.02 Humanization Program. Upon receipt of the Cell Line, subject to
Section 2.06, PDL shall promptly commence and diligently use commercially
reasonable efforts to apply its humanization technology to the Murine Antibody
selected by PROGENICS with the objective of producing a Humanized Antibody and a
cell line that expresses the Humanized Antibody (hereinafter, the “Program”)
having the properties described below. The Program will be conducted as follows:

(a) Phase IA—Humanized Antibody Development; Minimum Binding Affinity. PDL will
carry out the necessary efforts to produce a Humanized Antibody not having the
same donor residues in one or more of positions 6, 23 or 24 according to the
Kabat numbering system, and having a binding affinity constant not less than
one-third (1/3) that of the Murine Antibody (hereinafter the “Minimum Binding
Affinity”) and will provide PROGENICS with the sequence of the Humanized
Antibody as well as supply a sufficient quantity of that Humanized Antibody for
evaluation to allow PROGENICS to confirm that the Humanized Antibody meets the
Minimum Binding Affinity. PDL shall deliver a written confirmation that it
believes that the

 

5



--------------------------------------------------------------------------------

Humanized Antibody possesses the Minimum Binding Affinity together with the
evaluation materials. PROGENICS shall promptly conduct such evaluation using, if
technically possible, the method of competitive binding set forth in Queen, et
al., Proceedings of the National Academy of Sciences, USA, 86, 1030 (1989). If
it is not technically possible to use the method set forth in Queen, et al., the
parties shall consult in good faith to agree upon a mutually acceptable
alternative method. The results of such tests shall be promptly communicated to
PDL and all written results will be provided to PDL as soon as practicable.

(b) Phase IB—Humanized Antibody; Verification; Minimum Anti-HIV Activity.
Promptly following delivery of the Humanized Antibody pursuant to
Section 2.02(a), PROGENICS shall also evaluate the Humanized Antibody to
determine whether such antibody also possesses anti-HIV activity not less than
one-third (1/3) that of the Murine Antibody (“Minimum Anti-HIV Activity”) as
measured according to an HIV-1 infectivity assay that measures the extent of
HIV-l replication specified in Trkola et. al., Journal of Virology, 72:396,
1998.

In the event that the supplied Humanized Antibody does not meet both the Minimum
Binding Affinity and the Minimum Anti-HIV Activity or is, in PROGENICS’ sole
discretion, not sufficiently close thereto to proceed with development,
PROGENICS shall promptly inform PDL accordingly in writing. PDL shall then use
commercially reasonable efforts to produce another Humanized Antibody in an
effort to achieve the Minimum Binding Affinity and the Minimum Anti-HIV
Activity. PROGENICS acknowledges and agrees that achievement of the Minimum
Biological Activity may require use of another IgG isotype, which isotype shall
be reasonably acceptable to PROGENICS. In any event, the quantity of Humanized
Antibody required by PROGENICS for evaluation under Phase IA and IB shall not
exceed approximately 5 mg in the aggregate.

In the event that the second Humanized Antibody does not meet the Minimum
Binding Activity and the Minimum Anti-HIV Activity or is, in PROGENICS’ sole
discretion, not sufficiently close thereto to enable PROGENICS to proceed with
development, then the parties shall consult in good faith in order to determine
how to proceed with further development.

In the event that PROGENICS determines that one of the Humanized Antibodies
provided by PDL meets the Minimum Binding Affinity and the Minimum Anti-HIV
Activity, or is sufficiently close thereto to enable PROGENICS to proceed with
the Humanized Antibody under Phase II of the Program, it shall promptly notify
PDL in writing (the “Phase I Completion Notice”). At the completion of Phase I,
if requested by PROGENICS, PDL will deliver a sample of (i) a non-optimized cell
line and (ii) a DNA vector (“DNA Vector”) producing the Humanized Antibody to
allow PROGENICS to conduct research while PDL proceeds with Phase II of the
Program.

(c) Phase II—Production Yields. Following the completion of Phase I and delivery
by PROGENICS of the Phase I Completion Notice, PDL shall use commercially
reasonable efforts to develop and transfer to PROGENICS an Sp2/0 Cell Line which
yields at least 15 micrograms of Humanized Antibody/106 cells/24 hours (the
“Minimum Yield”) measured by plating 106

 

6



--------------------------------------------------------------------------------

cells/ml of media in a 24 well plate and measuring the amount of Humanized
Antibody 24 hours after plating. PDL will provide written notification that the
Cell Line possesses the Minimum Yield at the time that it transfers to PROGENICS
the sterile (but free of chemical sterilizers) and mycoplasma-free Sp2/0 Cell
Line, as well as the media to be used by PROGENICS in order to confirm the
Minimum Yield measured in the same manner as described in Section 2.02(a) above.

2.03 Program Risks. PROGENICS acknowledges that there is no guarantee that PDL
will achieve the objectives of the Program and other requirements specified
herein and that failure to achieve any of the objectives of the Program shall
not constitute a breach of this Agreement, provided that PDL has used
commercially reasonable efforts to achieve such objectives and has otherwise
complied with the terms of this Agreement.

2.04 Updates. PDL shall consult with PROGENICS on the Program approach to be
undertaken by PDL and shall provide PROGENICS with monthly updates on the
progress of the Program. PDL shall provide PROGENICS additional information
reasonably requested with respect to the progress and status of the Program.

2.05 Information. PDL shall keep written records of its development efforts
under the Program for such period as may be specified by PDL’s internal record
retention policies with respect to such information. PDL shall specify in
writing the applicable retention periods for the relevant records following
completion of the Program. PDL shall cooperate and in good faith provide copies
of or access to any information or records related to the work conducted under
the Program that may be required or reasonably necessary by PROGENICS for patent
prosecution and maintenance or regulatory submissions with respect to Licensed
Products; provided that no rights to the financial records or information of PDL
are granted under this Section 2.05.

2.06 Modified Fc Region. PROGENICS has requested that the Licensed Product
contain a modified Fc region prepared by PDL. PROGENICS acknowledges and agrees
that if the Licensed Product contains a modified Fc region prepared by PDL, then
the PDL Modified Fc Patent Rights and certain Third Party Modified Fc Patent
Rights as identified on Exhibit C shall be required under this Agreement and
that the additional royalties set forth in Section 2 of Exhibit C, if
applicable, shall be in addition to royalties payable to PDL under
Section 5.03(a).

3. OWNERSHIP AND PATENT RIGHTS

3.01 License Grant. Subject to the terms and conditions of this Agreement, PDL
hereby grants, and PROGENICS hereby accepts, the following licenses:

(a) an exclusive, worldwide license, including the right to grant sublicenses,
to develop, make, have made, import, use, sell, offer to sell or have sold
Licensed Products and related cell lines, including the Sp2/0 Cell Line;

 

7



--------------------------------------------------------------------------------

(b) an exclusive, worldwide, license, including the right to grant sublicenses,
under any claims in the PDL Patent Rights that relate specifically to the
Humanized Antibody or any modification, variant or fragment of the Humanized
Antibody containing at least the hypervariable region of the Murine Antibody
thereof (but not to those claims which may relate to any other antibodies or to
any modifications, variants or fragments thereof or to any humanization
technology applicable to any antibodies other than the Humanized Antibody) to
develop, make, have made, import, use, sell, offer to sell or have sold Licensed
Products;

(c) a nonexclusive, worldwide license, including the right to grant sublicenses,
to PDL Technical Information and those claims in PDL patents and patent
applications not licensed under Sections 3.01(b) and 3.01(e) solely to the
extent required or reasonably necessary to enable PROGENICS to develop, make,
have made, import, use, sell, offer to sell or have sold Licensed Products,
provided, however that the disclosure of PDL Technical Information shall remain
subject to the confidentiality obligations set forth in this Agreement;

(d) to the extent PDL is legally permitted and if requested by PROGENICS, a
nonexclusive, worldwide sublicense under the third party patents licensed to PDL
and identified on Exhibit B solely to the extent necessary to enable PROGENICS
to develop, make, have made, import, use, sell, offer to sell or have sold
Licensed Products; and

(e) if, at the request of PROGENICS, the Licensed Product contains a modified Fc
region prepared by PDL, (i) a nonexclusive, worldwide license, including the
right to grant sublicenses, under the PDL Modified Fc Patent Rights and (ii) to
the extent PDL is legally permitted, a nonexclusive, worldwide sublicense under
the Third Party Modified Fc Patent Rights, such license rights under (i) and
(ii) solely to the extent necessary to enable PROGENICS to develop, make, have
made, import, use, sell, offer to sell or have sold Licensed Products containing
a modified Fc region prepared by PDL.

In any event, PROGENICS may terminate its rights under Sections 3.01(d) or
(e) (except to the extent expressly provided in Exhibit C) under any specific
third party license (or all such licenses) upon written notice to PDL.

3.02 PROGENICS’ Ownership; Patent Prosecution.

(a) PROGENICS shall own any and all inventions, discoveries, concepts and ideas,
whether patentable or not, developed by employees or collaborators of PROGENICS
related to the Murine Antibody. Nothing contained herein shall grant or be
deemed to grant any right or license, express or implied, by PROGENICS to PDL or
any other person with respect to the Murine Antibody, PROGENICS Technical
Information or any other rights (patent or other) of PROGENICS except to the
extent required or reasonably necessary for (and then only for the purpose of)
the discharge by PDL of its obligations to PROGENICS hereunder.

(b) The results of pharmacological, toxicology, clinical and other tests and
evaluations relating to the Humanized Antibody shall be the property of
PROGENICS. PROGENICS agrees to provide PDL with a summary of the results of any
pharmacological, toxicology, clinical and other tests and evaluations relating
to the Humanized Antibody conducted by or for PROGENICS for use by PDL in the
prosecution or defense of PDL Patent Rights. Except as expressly provided
herein, the disclosure of such information to PDL shall be subject to the
confidentiality and non-use provisions of the confidentiality agreement
described in Article 8 hereof.

 

8



--------------------------------------------------------------------------------

(c) PROGENICS shall have the right to seek and obtain patent protection in
relation to the subject matter of Section 3.02(a) and (b), as it deems
appropriate at its own cost, without prejudice, however, to the right of
involved PDL employees or collaborator(s), if any, to be named as inventor(s) or
co-inventor(s) in accordance with applicable patent laws. PDL shall provide
reasonably required assistance to PROGENICS, at the expense of PROGENICS, in the
event that PROGENICS wishes to seek such patent protection.

(d) PROGENICS, in the name of and with the cooperation of PDL, shall assume the
filing, prosecution and maintenance of any patent applications directly related
to the Humanized Antibody under the patents and other rights licensed by PDL
pursuant to Section 3.01(b), provided that the expenses of filing, prosecuting
and mamtaining patents and patent applications hereunder shall be borne by
PROGENICS. PROGENICS shall provide PDL with reports no less frequently than once
per calendar year listing all patents and patent applications filed, prosecuted
or maintained by PROGENICS pursuant to the provisions hereof, including
identification of the patents and patent applications by number and country,
together with a brief description of the status of the prosecution or patent. If
PROGENICS determines not to file or not to continue to prosecute and maintain
any patent application pursuant to the terms of this Section 3.02(d), for any
particular invention or country, PROGENICS shall promptly, and in any event not
less than ten (10) business days prior to the date in which a failure to file or
respond would prejudice the rights of PDL hereunder, notify PDL in writing of
such determination and PDL shall have the right, in its sole discretion, to
file, prosecute and maintain such patent application at its sole expense and
PROGENICS shall cooperate with PDL in support of such efforts.

3.03 PDL Ownership.

(a) Ownership of the PDL Patent Rights and PDL Technical Information developed
or used by PDL in furtherance of the Program conducted under this Agreement, as
well as the Humanized Antibody and cell lines, including the Sp2/0 Cell Line,
that express the Humanized Antibody, shall remain the property of PDL. PDL shall
own any and all inventions, discoveries, concepts and ideas, whether patentable
or not, developed by employees or collaborators of PDL related to the Humanized
Antibody, without prejudice, however, to the right of involved PROGENICS
employees or collaborators, if any, to be named as inventors or co-inventors in
accordance with applicable patent laws.

(b) Subject to Section 3.02(d), PDL shall have the right to seek and obtain
patent protection in relation to the subject matter of this Section 3.03 as it
deems appropriate at its own cost, without prejudice, however, to the right of
involved PROGENICS employees or collaborator(s), if any, to be named as
inventor(s) or co-inventor(s) in accordance with applicable patent laws.
PROGENICS will provide reasonably required assistance to PDL, at the expense of
PDL, in the event that PDL wishes to seek such patent protection.

 

9



--------------------------------------------------------------------------------

3.04 Sublicenses.

(a) PROGENICS shall have the right to grant sublicenses of its rights under
Section 3.01(a)-(d) and, if applicable, Section 3.01(e), with respect to
Licensed Products, provided that PROGENICS shall remain obligated to pay all
Milestones and royalties due to PDL with respect to the sale of Licensed
Products by its assignee or sublicensee. In addition, the grant of any
sublicenses under Section 3.01 shall be on terms and conditions which are
subject to and subordinate to the terms of this Agreement and PROGENICS shall
remain fully responsible to PDL for the performance by PROGENICS’ sublicensees
of any and all such terms applicable thereto. Promptly following execution of
any sublicense hereunder, PROGENICS shall provide to PDL a copy of the
sublicense agreement.

(b) In the event that this Agreement is terminated by PDL for breach by
PROGENICS under Section 9.02(b), PDL agrees to enter into a license agreement
with any sublicensee of PROGENICS under this Agreement effective as of the date
of termination on substantially the same terms and conditions as this Agreement
(but in any event on terms no less favorable in any material respect to such
sublicensee than those terms pertaining prior to any such termination); provided
that such sublicensee did not cause the breach by PROGENICS resulting in
termination or is not itself in breach.

3.05 Third Party Rights.

(a) Existing Third Party Licenses Available for Sublicense. If PROGENICS retains
a sublicense under the third party licenses identified in Exhibit B or Section 2
of Exhibit C, such sublicenses shall not include any additional payments by or
royalties from PROGENICS to PDL for the rights to such sublicenses (other than
as may be payable to such third parties by PROGENICS through PDL as set forth in
such agreements). PROGENICS understands and agrees that the licenses granted to
it under this Agreement include sublicenses by PDL under agreements between PDL
and certain third parties as set forth in Exhibit B and, if applicable, Exhibit
C. PROGENICS understands and agrees that such sublicenses may in some respects
be more restrictive than the terms and conditions of this Agreement,
acknowledges that it has received copies of such agreements and agrees to abide
by all terms and conditions of such agreements applicable to sublicensees.
During the period PROGENICS elects to retain its rights under Section 3.01 with
respect to the agreements set forth in Exhibit B and, if applicable, Exhibit C,
PDL agrees to notify PROGENICS if any sublicensed agreement set forth in Exhibit
B and, if applicable, Exhibit C, is either (a) amended in a manner that
materially affects the rights of PROGENICS hereunder or (b) terminated. In the
event of a material amendment, PDL shall provide PROGENICS with a copy of such
amended agreement or a summary of the amended terms promptly following the
effective date of such amendment. PDL agrees not to enter into any amendment of
such agreements which would materially limit or restrict the rights of PROGENICS
with respect to Licensed Products under the agreement sublicensed, without
either (i) procuring for PROGENICS the right to enter into a sublicense directly
with such licensor on terms and conditions substantially similar to those under
the applicable sublicense hereunder (but in any event on terms no less favorable
in any material respect than those terms pertaining prior to such amendment), or
(ii) obtaining the prior written consent of PROGENICS, which consent shall not
be unreasonably withheld or delayed.

 

10



--------------------------------------------------------------------------------

(b) Additional Third Party Licenses. PDL shall in good faith use commercially
reasonable efforts to provide to PROGENICS on or about each anniversary of the
Effective Date a list of third party licenses with respect to which PDL has the
right to grant sublicenses that PDL believes may include claims that but for a
license under such agreement would be infringed by the making, using, importing,
selling or offering for sale Licensed Products as a result of the humanization
efforts of PDL hereunder and, if elected, the modified Fc region prepared by
PDL. Upon request from PROGENICS, PDL shall provide a copy of the third party
license agreement with respect to which PROGENICS may desire a sublicense. If
PROGENICS desires a sublicense under such third party agreement, PDL and
PROGENICS shall enter into an amendment to Exhibit B or Exhibit C, as the case
may be, to include therein such third party rights, provided that as a condition
to such amendment, PROGENICS shall pay to PDL any fees and payments that may be
required in order for PDL to grant such sublicense (including reimbursement to
PDL of a reasonable share of any of the fees or payments previously made by PDL
for its license).

3.06 Most Favored Licensee. If, after the Effective Date, PDL enters into an
agreement (“Third Party License”) granting a license under the PDL Patent Rights
to a third party, other than a PDL Affiliate, to make, have made, import, use or
sell an antibody binding to the Target Antigen that includes a net royalty to
PDL less than that provided in Section 5.03(a) for net sales of a licensed
products directed against the Target Antigen, PDL shall promptly notify
PROGENICS in such event and provide PROGENICS with a copy of the Third Party
License which copy shall include in reasonable detail the royalty terms of the
Third Party License and any other obligations that may have been agreed upon by
the third party in consideration for the lower royalty (e.g., a royalty buy down
payment). PROGENICS shall have the right for thirty (30) days after receipt of a
copy of the Third Party License from PDL to enter into an amendment to this
Agreement to reduce the royalties under the same terms and conditions as those
set forth under the Third Party License. The parties agree to execute such
documents as may be reasonably necessary to carry out the purpose of this
Section 3.06.

3.07 Diligence Obligations; Non-Humanization.

(a) For so long as PROGENICS is using commercially reasonable effort to develop
and obtain regulatory approvals for Licensed Products, PDL shall not directly or
indirectly, alone or with others, develop any product that is an antibody or
contains a variable region of an antibody directed against the Target Antigen;
provided, however, that the foregoing limitation shall not prohibit PDL from
humanizing an antibody or any modification, variant or fragment of an antibody
for and granting a license under the PDL Patents and PDL Technical Information
to a third party (to the extent such grant does not conflict with Section 3.01)
if PROGENICS has received notification from PDL under Section 6.01(a) and
PROGENICS has elected not to exercise its right to enter into an amendment to
this Agreement to obtain an exclusive license as provided under Section 6.01.
The term “commercially reasonable efforts” as used in this Section 3.07(a) shall
mean that PROGENICS or its Affiliate or sublicensee hereunder has: (a) either

 

11



--------------------------------------------------------------------------------

initiated a Phase I clinical trial or paid Milestones 5 and 6 within three
(3) years after delivery of the Sp2/0 Cell Line hereunder; (b) either initiated
a Phase II clinical trial or paid Milestone 7 within six (6) years after
delivery of the Sp2/0 Cell Line hereunder; and (c) either initiated a Phase III
clinical trial or paid Milestone 8 within eight (8) years after delivery of the
Sp2/0 Cell Line hereunder. PROGENICS shall provide PDL with regular, and in any
event not less than annual, written summary reports of the development efforts
on and progress of the Humanized Antibody and such further information as PDL
may reasonably request in connection with any such written reports in order to
establish satisfaction by PROGENICS of the condition to PDL’s obligation under
this Section 3.07.

(b) In any event, PDL agrees that for a period of nine (9) months following
delivery of the Sp2/0 Cell Line to PROGENICS pursuant to Section 2.02(c), PDL
will not humanize for a third party any antibody, or part thereof, directed
against the Target Antigen.

4. CERTAIN ADDITIONAL SUBLICENSE RIGHTS

4.01 Right to Obtain Option. Through June 14, 1999 (i.e., until midnight
California time on that date), PROGENICS shall have the right, upon written
request and subject to the concurrent payment to PDL of One Hundred Sixty-Six
Thousand, Six Hundred and Sixty-Six Dollars and Sixty-Six Cents
(U.S.$166,666.66) (representing one sixth (1/6) of the initial fee of One
Million Dollars (U.S.$1,000,000) paid by PDL under the Master Agreement (as
defined below)) (“Option Fee”), to cause PDL to (a) reserve one of its rights
under that certain Patent Licensing Master Agreement (the “Master Agreement”)
dated September 25, 1998 by and between PDL and Genentech, Inc. (“GNE”) to later
take a license under the GNE Licensed Patents (as defined in the Master
Agreement) with respect to the Licensed Product and (b) sublicense such right to
PROGENICS (the “Option”). The Option shall be subject to all terms and
conditions of the Master Agreement and shall expire upon expiration of PDL’s
corresponding rights under the Master Agreement. PDL shall provide commercially
reasonable assistance to PROGENICS in its review of the GNE patents available
for license under the Master Agreement in order for PROGENICS to determine
whether to exercise the Option.

4.02 Exercise of Option; Payment of License Exercise Fee. Upon exercise of the
Option and to the extent permitted under the terms of the Master Agreement,
PROGENICS shall receive a sublicense from PDL under the terms of the Master
Agreement upon written notice to PDL delivered with the PDL License Exercise Fee
set forth in Section 6.2 of the Master Agreement of (i) Five Hundred Thousand
Dollars ($500,000) for a license under the Chimera Patents (as defined by the
Master Agreement); and/or (ii) Five Hundred Thousand Dollars ($500,000) for a
license under the Coexpression Patents (as defined by the Master Agreement),
each as may be adjusted according to the terms of the Master Agreement. Within
fifteen (15) days after exercise by PROGENICS of the Option pursuant to this
Section 4.02, PDL shall notify GNE that it is exercising its right under the
Master Agreement to obtain a license with respect to the Licensed Product. Upon
receipt of such license; PDL shall promptly thereafter grant a sublicense to
PROGENICS under the terms of such license agreement and this Agreement
(including the amendment of Exhibit B to include such sublicense agreement).

 

12



--------------------------------------------------------------------------------

4.03 Credit if GNE Declines Exercise of Rights. If GNE denies PDL the right to
obtain a license with respect to the Licensed Product as provided under the
terms of the Master Agreement, the Option Fee shall be fully creditable in two
equal installments against annual maintenance fees payable by PROGENICS pursuant
to Section 5.06 or, if no maintenance fees are payable in any given year,
against earned royalties payable pursuant to Section 5.03(a) or Milestone
payments payable pursuant to Section 5.01. The Option Fee is non-refundable and,
except as expressly provided herein, non-creditable.

5. MILESTONE PAYMENTS; ROYALTIES. REPORTS

5.01 Milestones.

(a) In consideration for the efforts and licenses granted by PDL under
Section 3.01, PROGENICS shall make payments upon the achievement of certain
Milestones as set forth in this Section 5.01(a). Except as expressly set forth
below (including as specified in the notes to the table), within thirty
(30) days after the achievement of each of the following Milestones, PROGENICS
shall make the specified non-refundable and non-creditable payment to PDL for
the corresponding Milestone as follows:

 

Milestone(1)(2)

   Milestone Payment Amount 1. Execution of this Agreement    U.S.$500,000(3) 2.
PDL delivers to PROGENICS (a) a Humanized Antibody possessing the Minimum
Binding Affinity and (b) the sequence to such Humanized Antibody as provided in
Section 2.02(a).    U.S.$500,000 or
U,S.$750,000(4) 3. PDL delivers the Sp2/0 Cell Line possessing the Minimum Yield
to PROGENICS as provided in Section 2.02(c).    U.S.$500,000(5) 4. The earlier
of (i) one (1) year after delivery of the Sp2/0 Cell Line as provided in
Section 2.02(c), or (ii) initiation of preclinical testing of a Licensed
Product.(6)    U.S.$400,000 5. Filing of an IND for a Licensed Product (or
equivalent filings in countries other than the U.S.).    U.S.$300,000 6.
Initiation of a Phase I clinical trial of a Licensed Product    U.S.$300,000

 

13



--------------------------------------------------------------------------------

7. Initiation of a Phase II clinical trial of a Licensed Product   
U.S.$1,000,000 8. Initiation of a Phase III clinical trial of a Licensed Product
   U.S.$1,000,000 9. Submission of a BLA for a Licensed Product (or equivalent
filings in countries other than the U.S. representing a Major Market (7)).   
U.S.$500,000 10. FDA approval of a BLA for a Licensed Product (or equivalent
approval in a country other than the U.S. representing a Major Market).   
U.S.$500,000 TOTAL    U.S.$5,750,000

 

(1) The term “initiation” means, with respect to a human clinical trial, the
treatment of a patient with a Licensed Product pursuant to a clinical protocol
of the specified clinical trial.

(2) Except as expressly provided in Section 2.01(b), Milestone payments shall be
payable only once, which shall be the first time a Milestone is achieved. If a
Milestone is skipped or avoided by advancing development of the Licensed Product
to a later development step, then the Milestone that would be expected to occur
earlier shall be deemed to have been achieved at the same time the later
Milestone is achieved, and the corresponding payments for the Milestones
achieved shall be due. References to clinical trials are references to the most
advanced clinical development stage of the Licensed Product as specified in the
protocol filed with the FDA, regardless of therapeutic indication (e.g., a Phase
I/II clinical trial shall be deemed to trigger Milestone 7).

(3) PROGENICS shall make the Milestone 1 payment to PDL within ten (10) days
after execution of this Agreement.

(4)

If PDL delivers to PROGENICS a Humanized Antibody possessing the Minimum Binding
Affinity that does not contain a modified Fc region prepared by PDL, then the
Milestone 2 payment shall be Five Hundred Thousand Dollars ($500,000). If PDL
delivers to PROGENICS a Humanized Antibody possessing the Minimum Binding
Affinity that contains a modified Fc region prepared by PDL, then the Milestone
2 payment shall be Seven Hundred Fifty Thousand Dollars ($750,000). A portion of
the Milestone 2 payment of Seven Hundred Fifty Thousand Dollars ($750,000) may
be subject to credit as provided in Section 5.01(c).

(5) PROGENICS shall make the Milestone 3 payment to PDL within forty-five
(45) days after delivery of the Cell Line.

(6) The term “initiation of preclinical testing” means the initiation of the
first tissue screening study involving the Licensed Product by or for PROGENICS.

(7) The term “Major Market” means any of Japan, the United Kingdom, France,
Italy or Germany.

 

14



--------------------------------------------------------------------------------

(b) Through June 28,1999 (i.e., until midnight California time on that date),
the Milestone 1 payment shall be fully creditable against payments to PDL for
efforts to humanize the Substitute Murine Antibody should PROGENICS exercise its
substitution right under Section 2.01(b). Commencing on June 29, 1999, the
creditable amount of Milestone 1 payment shall decline, at the linear rate of
one-forty-fifth (1/45th) per day, to zero on August 11, 1999.

(c) In the event that PROGENICS pays to PDL a Milestone 2 payment of Seven
Hundred Fifty Thousand Dollars ($750,000) and subsequently triggers any of
Milestones 7-10 with a Licensed Product that does not contain a modified Fc
region prepared by PDL, then Two Hundred and Fifty Thousand Dollars ($250,000)
of such Milestone 2 payment shall be credited toward the first Milestone payment
after Milestone 6 that is triggered with a Licensed Product that does not
contain a modified Fc region prepared by PDL.

5.02 Payments. Payment shall be made by wire transfer to the following account
or such other account as may be specified by PDL to PROGENICS in writing at
least two (2) business days in advance of the date of payment:

State Street Bank and Trust Co.

Boston, MA.

ABA # 0110 0002 8

ATTN: Merrill Group

Credit MLIF # 3214958

N/O Protein Design Labs, Inc.

5.03 Royalties to PDL.

(a) Royalties. Subject to Section 5.03(c) and, if applicable, Section 6.01, in
further consideration of the rights and licenses granted by PDL under
Section 3.01, PROGENICS shall pay to PDL a royalty of Four and One-Half Percent
(4.5%) on the Net Sales of all Licensed Products sold by PROGENICS or its
Affiliates or sublicensees.

(b) Term of Royalties. Royalties payable pursuant to Section 5.03(a) shall be
payable with respect to the Net Sales of Licensed Products by PROGENICS, its
Affiliates or sublicensees in each country until the later of

(i) ten (10) years from the date of First Commercial Sale of any Licensed
Product in that country, or

(ii) the last date on which there is a Valid Claim or a pending claim under PDL
Patent Rights (which pending claim would be a Valid Claim if the pending claim
were treated as granted, provided that such pending claim shall not be pending
for a period longer than ten (10) years from the Effective Date) that, but for
the licenses granted to PROGENICS under this Agreement, would be infringed by
the manufacture, use, importation or sale of that Licensed Product in such
country or by the manufacture of that Licensed Product in the country of
manufacture.

 

15



--------------------------------------------------------------------------------

(c) Royalty Reductions. The royalty payable under Section 5.03(a) shall be
subject to reduction under certain circumstances in certain countries as
described in this Section 5.03(c); provided that no royalty reduction shall
apply in the event of an amendment to this Agreement pursuant to Section 6.01.

(i) U.S. and Major Markets. In the U.S. or in any Major Market (as defined in
Section 5.01(a)) country, as the case may be, the royalty under Section 5.03(a)
shall be reduced to Three and One-Half Percent (3.5%) in each such country
beginning with the first quarterly reporting period in which there is no Valid
Claim or no pending claim under PDL Patent Rights that is treated as a Valid
Claim (i.e., for purposes of this Section 5.03(c)(i), a pending claim shall be
treated as a Valid Claim so long as such pending claim shall not be pending for
a period longer than ten (10) years from the Effective Date) in that country
that, but for the licenses granted to PROGENICS under this Agreement, would be
infringed by the manufacture, use, importation or sale of that Licensed Product
in such country or by the manufacture of that Licensed Product in the country of
manufacture.

(ii) Rest of World. In all countries other than the U.S. and the Major Market
countries (“ROW”), the royalty under Section 5.03(a) shall be reduced to Three
and One-Half Percent (3.5%) in the ROW beginning with the first quarterly
reporting period in which in at least four (4) of the countries the U.S. or
Major Market countries (i.e., any 4 of the U.S., Japan, the United Kingdom,
France, Italy or Germany) there is no Valid Claim or no pending claim under PDL
Patent Rights that is treated as a Valid Claim (i.e., for purposes of this
Section 5.03(c)(ii), a pending claim shall be treated as a Valid Claim so long
as such pending claim shall not be pending for a period longer than ten
(10) years from the Effective Date) that, but for the licenses granted to
PROGENICS under this Agreement, would be infringed by the manufacture, use,
importation or sale of that Licensed Product in such country or by the
manufacture of that Licensed Product in the country of manufacture.

(iii) Failure to Maintain PDL Patent Rights. Notwithstanding Sections 5.03(d)(i)
and (ii), the royalty under Section 5.03(a) shall be reduced to Two and One-Half
Percent (2.5%) in any country beginning with the first quarterly reporting
period in which PDL fails to maintain issued patents under the PDL Patent Rights
such that as a result of the failure of PDL to maintain such issued patents in
the country in question, there is no Valid Claim that, but for the licenses
granted to PROGENICS under this Agreement would be infringed by the manufacture,
use, importation or sale of that Licensed Product in such country or by the
manufacture of that Licensed Product in the country of manufacture; provided
that a royalty reduction hereunder shall not apply with respect to any issued
patents in any country that PROGENICS elects not to maintain pursuant to
Section 3.02(d).

(iv) Competition. In the event that sales in any given country by independent
third parties of a human or humanized antibody directed against the Target
Antigen (“Third Party Sales”) exceed Twenty-Five Percent (25%) of the aggregate
gross revenues (“Reduction Threshold”) derived by or payable from or on account
of the sale of Licensed Products in that country by PROGENICS, its Affiliates
and sublicensees in any two consecutive quarterly

 

16



--------------------------------------------------------------------------------

reporting periods hereunder, PROGENICS shall inform PDL in writing and royalties
payable to PDL under Section 5.03(a) shall be reduced to One and One-Half
Percent (1 1/2%) on Net Sales of all Licensed Products sold by PROGENICS or its
Affiliates or sublicensees in that country beginning with the first quarterly
reporting period after the Reduction Threshold is exceeded for two consecutive
quarterly reporting periods and continuing until the first quarterly reporting
period after two consecutive quarterly reporting periods in which Third Party
Sales no longer exceed the Reduction Threshold in that country. In addition, if
in the U.S. or any country which is a Major Market (as defined in
Section 5.01(a)) Third Party Sales of units of Licensed Products exceed Fifty
Percent (50%) of the unit sales of Licensed Products in that country by
PROGENICS, its Affiliates and sublicensees in any two consecutive quarterly
reporting periods hereunder, PROGENICS shall inform PDL in writing, and
PROGENICS and PDL shall negotiate in good faith on an equitable royalty
reduction to an amount not less than One and One-Half Percent (1 1/2%), with the
goal of improving the competitive position of Licensed Products with respect to
“unit sales.” For purposes of identifying unit sales, the parties shall take
into consideration, as applicable, varying therapeutic indications and dosing
regimens, it being the intent of the parties that unit comparisons be made as
closely as practicable on a units-per-patient basis.

5.04 Royalties to Third Parties.

(a) PROGENICS shall be solely responsible for the payment of any royalties
payable to third parties arising out of the manufacture or sale of Licensed
Products by PROGENICS, its Affiliates or sublicensees, including any royalties
payable under the third party licenses identified on Exhibit B and Exhibit C (if
the Licensed Product contains a modified Fc region prepared by PDL), which shall
be in addition to the royalties specified in Section 5.03. This shall include
all royalties payable to third parties pursuant to sublicenses granted by PDL to
PROGENICS under this Agreement, which PROGENICS shall, if possible, pay directly
to such third parties.

(b) In the event that PROGENICS has an existing sublicense from PDL hereunder
and determines that it is not possible to pay royalties directly to third
parties under such license agreements, including those identified in Exhibit B
and Exhibit C (if the Licensed Product contains a modified Fc region prepared by
PDL), PROGENICS shall promptly remit the appropriate royalty payments to PDL and
PDL shall pay the third party royalties when due under the terms of PDL’s
agreement with such third party licensors.

5.05 Sales Among Affiliates and Sublicensees; Single Royalty. Sales between and
among PROGENICS and its Affiliates and sublicensees of Licensed Products which
are subsequently resold or to be resold by such Affiliates and sublicensees
shall not be subject to royalty, but in such cases royalties shall accrue upon
the occurrence of and be calculated based on any subsequent sale of such
Licensed Products to a non-Affiliate or non-sublicensee. In any event, no
provision of this Agreement shall be construed as requiring the payment of more
than a single royalty for each Net Sale of Licensed Product regardless of the
number of patentable or patented claims under PDL Patent Rights or amount of PDL
Technical Information incorporated into such Licensed Product. By way of
illustration and without limitation, Licensed Products royalties payable to PDL
of 4.5% (excluding royalties received by PDL payable to third party licensors

 

17



--------------------------------------------------------------------------------

from PROGENICS) shall represent the maximum royalty payable to PDL for licenses
under the PDL Patent Rights (regardless of the subsequent issuance of additional
patents to PDL that may cover Licensed Products) and shall apply only to Net
Sales of that Licensed Product to the end user customer and not to any earlier
transfer in the chain of distribution of that Licensed Product.

5.06 Annual Maintenance Fee. In further consideration of the licenses granted
under Section 3.01, not later than ten (10) days following the second
(2nd) anniversary of the Effective Date and not later than each anniversary
thereafter, PROGENICS shall pay PDL a nonrefundable annual maintenance fee
(“Annual Maintenance Fee”) in the amount of One Hundred and Fifty Thousand
Dollars ($150,000). The Annual Maintenance Fee shall not be payable for any
annual period immediately following a year in which royalties paid to PDL by
PROGENICS (net of offsets, if any, other than the credit described in
Section 5.03) under Section 5.03 hereof exceed One Hundred and Fifty Thousand
Dollars ($150,000). By way of illustration and without limitation, if PROGENICS
pays the Annual Maintenance Fee in April 2003 and the royalties paid to PDL in
2003 exceeded One Hundred and Fifty Thousand Dollars ($150,000), then no Annual
Maintenance Fee for 2004 shall be payable in April 2004. Notwithstanding any
other provision of this Agreement or the actual Net Sales of Licensed Products
subject to reporting in any quarterly period hereunder, PROGENICS shall have the
right to report and pay a minimum royalty of at least One Hundred and Fifty
Thousand Dollars ($150,000) in any reporting period.

5.07 Withholding.

(a) Payments. All amounts payable under Sections 5.01 and 5.06 shall represent
the actual proceeds to be received by PDL after any deductions or withholding
for any taxes (other than taxes based on PDL’s income) that may be applicable to
the payment of any Milestone hereunder by reason of PROGENICS having sublicensed
or otherwise transferred or assigned any rights under this Agreement to which
Sections 5.01 and 5.06 pertain to a person that is not a U.S. person for U.S.
federal income tax purposes. PDL agrees to reasonably cooperate with PROGENICS
in obtaining a refund, or otherwise mitigating the effects, of any withholding
taxes covered by the foregoing sentence paid by PROGENICS with respect to any
payments to PDL hereunder. In the event that PDL is successful in obtaining any
refund, or otherwise mitigating the effects, of tax withholding amounts paid by
PROGENICS under this Agreement, PDL agrees to promptly remit the amount of such
refund or other benefit to PROGENICS.

(b) Royalty Payments. PROGENICS may withhold from royalties due to PDL amounts
for payment of any withholding tax that PROGENICS has paid to any taxing
authority with respect to royalties paid to PDL under this Agreement on the sale
or manufacture of Licensed Products. PROGENICS agrees to reasonably cooperate
with PDL in obtaining a foreign tax credit in the U.S. with respect to taxes
withheld on royalties due to PDL on the sale or manufacture of Licensed
Products.

5.08 Currency Conversion. All amounts payable to PDL under this Agreement shall
be payable in U.S. Dollars by wire transfer to a bank account designated by PDL.
In the case of royalties on sales, all amounts payable shall first be calculated
in the currency of sale and then converted into U.S. Dollars using the average
of the daily exchange rates for such currency quoted by Citibank, N.A. for each
of the last fifteen (15) banking days of each calendar quarter.

 

18



--------------------------------------------------------------------------------

5.09 Interest on Overdue Payments. PROGENICS shall be liable for interest on any
overdue payments under Sections 5.01, 5.03 and 5.06 at the rate of ten percent
(10%) per annum, or the highest rate allowed by law, whichever is less,
commencing on the date such payments are due until paid.

5.10 Reports.

(a) Current Reports. PROGENICS agrees to make written reports and royalty
payments to PDL within forty-five (45) days after the close of each calendar
quarter during the term of this Agreement, beginning with the calendar quarter
in which the date of first sale to an independent third party occurs. These
reports shall show Net Sales of the Licensed Products by PROGENICS and its
Affiliates for the calendar quarter with respect to which the report is
delivered as well as Net Sales of the Licensed Products reported by sublicensees
in that calendar quarter on a country-by-country basis, details of the
quantities of Licensed Products sold in each country and the country of
manufacture if different, applicable offsets, withholding taxes and the net
royalty due to PDL thereon pursuant to Article 5. Concurrently with the making
of each such report, PROGENICS shall make any payment due to PDL of royalties
for the period covered by such report.

(b) Termination Report. If this Agreement terminates at any time after royalties
on Licensed Products are payable pursuant to Section 5.01, PROGENICS also agrees
to make a written report to PDL within ninety (90) days after the date on which
PROGENICS, its Affiliates or sublicensees last sell Licensed Products stating in
such report the same information required by quarterly reports for all such
Licensed Products made, sold or otherwise disposed of which were not previously
reported to PDL.

(c) Notification of Marketing Approval. PROGENICS agrees to notify PDL in
writing within sixty (60) days after the date on which PROGENICS, its Affiliates
or sublicensees obtain marketing approval of a Licensed Product in any country.
Such notice shall specify the country in which marketing approval was obtained
and the date of such approval.

5.11 Inspection PROGENICS agrees to keep accurate and complete records for a
period of at least three (3) years (or such longer period as may correspond to
PROGENICS’ internal records retention policy) for each reporting period in which
Net Sales occur showing the manufacturing, sales, use and other disposition of
Licensed Products in sufficient detail to enable the royalties payable hereunder
to be determined, and further agrees to permit its books and records to be
examined by an independent accounting firm selected by PDL and reasonably
satisfactory to PROGENICS, from time-to-time to the extent necessary, but not
more than once a year. Such examination is to be made at the expense of PDL,
except in the event that the results of the audit reveal that PROGENICS
underpaid PDL by seven and one-half percent (7.5%) or more, in which case the
audit fees shall be paid by PROGENICS. Any such discrepancies will be promptly
corrected by a payment or refund, as appropriate.

 

19



--------------------------------------------------------------------------------

6. EXCLUSIVE LICENSE RIGHT; ROYALTY BUY DOWN; MANUFACTURING

6.01 Exclusive License Right.

(a) In the event that a third party makes a bona fide request for a license from
PDL under the PDL Patent Rights with respect to an antibody directed against the
Target Antigen, PDL shall promptly notify PROGENICS in writing of such inquiry
(but in no event shall PDL be obligated to identify the third party or the
nature of the license requested). PROGENICS shall have fifteen (15) days
following delivery of the written notice from PDL to notify PDL that it desires
to enter into an amendment to this Agreement to obtain an exclusive license
under the terms of this Section 6.01. Thereafter, the parties shall negotiate in
good faith on the additional terms of such amendment as provided in
Section 6.01(b). Effective upon the execution of such amendment and the payment
of the appropriate non-refundable, non-creditable exclusive license fee set
forth below, the license under the PDL patent rights granted pursuant to
Section 3.01(c) shall become an exclusive license with respect to the Target
Antigen. PROGENICS’ right to enter into an amendment to this Agreement for an
exclusive license pursuant to this Section 6.01 shall terminate if PROGENICS
either fails to timely notify PDL or elects not to exercise its right as
provided under this Section 6.01 following written notification from PDL of a
bona fide request for a license, or if the parties fail to reach agreement on
additional terms as provided in Section 6.01(b). The applicable Exclusive
License Fee and Exclusive License Royalty shall be determined by the time of
exercise by PROGENICS of its rights hereunder as set forth in the table below.

 

Time of Exercise of Exclusive License Right(1)

   Exclusive License
Fee    Exclusive License
Royalty to PDL(2) Through date of initiation of Phase I clinical trial.   
U.S. $7 million    7% After initiation of Phase I clinical trial through date of
initiation of Phase I/II or Phase II clinical trial.    U.S.$15 million    7%
After initiation of Phase I/II or Phase II clinical trial through date of
initiation of Phase II/III or Phase III clinical trial.    U.S.$25 million    8%
After initiation of Phase II/III or Phase III clinical trial through date of BLA
submission (or equivalent filing in countries other than the U.S. representing a
Major Market).    U.S.$50 million    9%

 

20



--------------------------------------------------------------------------------

After BLA submission through date of BLA approval (or equivalent filing in
countries other than the U.S. representing a Major Market).    U.S.$75 million
               10%             After BLA approval (or equivalent filing in
countries other than the U.S. representing a Major Market).    U.S.$100 million
   10%

 

(1) Refers to the most advanced clinical development stage of the Licensed
Product as specified in the protocol filed with the FDA, regardless of
therapeutic indication.

(2) Royalties shall not be subject to reduction for royalties payable to third
parties.

Effective upon the execution of an amendment including the terms set forth in
Section 6.01(b) and the payment of the applicable Exclusive License Fee and
subject to the remaining terms and conditions of this Agreement, (a) the license
to the PDL Patent Rights and PDL Technical Information granted pursuant to
Section 3.01(c) shall be deemed amended to provide for an exclusive, worldwide
license, including the right to grant sublicenses, to the PDL patent rights
referenced therein and PDL Technical Information to develop, make, have made,
import, use, sell, offer to sell or have sold humanized antibodies directed
against the Target Antigen, and (b) Section 5.03(a) shall be deemed amended to
provide for the royalty rate set forth in the table above corresponding to the
time of exercise of PROGENICS’ right to obtain an exclusive license right
hereunder. In any event, the exclusive license granted herein shall not be
deemed to limit or otherwise restrict PDL from licensing the PDL Patent Rights
and PDL Technical Information to develop, make, have made, import, use, sell,
offer to sell or have sold any antibody or any modification, variant or fragment
of an antibody, directed against any antigen other than the Target Antigen or
from humanizing any antibody or any modification, variant or fragment of an
antibody directed against an antigen other than the Target Antigen.

(b) In the event that PROGENICS elects to exercise its rights pursuant to
Section 6.01(a), for a period of thirty (30) days from written notice of
exercise from PROGENICS hereunder, the parties shall negotiate in good faith to
reach an agreement on the additional terms of such exclusive license, which
terms shall include control over the defense, settlement and enforcement of any
PDL patent rights to be licensed exclusively hereunder and the allocation of
costs and expenses incurred by the parties in defending the rights to be
licensed exclusively hereunder against any third party or enforcing such patents
against a third party (including the costs of preparing for possible
litigation). If the parties are unable to reach agreement on such additional
terms during the thirty (30)-day period, then the license hereunder shall remain
nonexclusive.

 

21



--------------------------------------------------------------------------------

6.02 Royalty Buy Down. For a period of five (5) years from the Effective Date,
PROGENICS shall have the right to make a payment to PDL in order to reduce the
royalty payable to PDL pursuant to Section 5.03 as follows:

 

Stage of Development of Licensed Product(1)

   Payment Amount per Each One-Half
Percent (1/2%) Royalty Reduction(2) Prior to initiation of Phase II clinical
trial    U.S.$1.75 million After initiation of Phase II clinical trial but prior
to initiation of Phase III clinical trial    U.S.$3.5 million After initiation
of Phase III clinical trial but prior to BLA submission    U.S.$5.5 million

 

(1) Refers to the most advanced clinical development stage of the Licensed
Product as specified in the protocol filed with the FDA, regardless of
therapeutic indication.

(2) The initial reduction must be a minimum of One Percent (1%) with any
subsequent reduction in One-Half Percent (1/2%) increments. In any event,
royalty amounts are subject to reduction only down to a minimum royalty rate
payable to PDL of two percent (2%).

6.03 Manufacturing by PDL. Upon request by PROGENICS, PDL agrees to consider
manufacturing Licensed Products for and on behalf of PROGENICS on terms to be
reasonably negotiated under a separate contract. In no event shall this
Section 6.03 be construed as an obligation on the part of either party. If
PROGENICS desires, and if legally permissible, PDL will manage, under terms and
conditions to be mutually agreed upon, a new manufacturing facility financed by
PROGENICS within or contiguous to PDL’s existing manufacturing facility.

7. REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

7.01 Representations and Warranties.

(a) Each party represents and warrants to the other that it knows of no legal
reason to prevent it from entering into this Agreement.

(b) PROGENICS represents and warrants that it possesses appropriate rights to
the Murine Antibodies for PDL to undertake the Program and that the performance
of this Agreement by PDL will not infringe any patent, trade secret or other
proprietary rights of a third party with respect to the Murine Antibodies.

 

22



--------------------------------------------------------------------------------

(c) PDL represents and warrants that as of the Effective Date it has the rights
to grant the licenses as provided under Sections 3.01(a), (b) and (c).

(d) As of the Effective Date, PDL has not been informed by any of the third
party licensors listed on Exhibit B or
Exhibit C that PDL is not entitled to grant the sublicenses granted under this
Agreement.

7.02 No Warranty of Validity, Non-Infringement. PDL makes no representations or
warranties, express or implied (except as specifically set forth herein) with
respect to any cell line (including the Sp2/0 Cell Line) or Humanized Antibody
delivered to PROGENICS under this Agreement and nothing in this Agreement shall
be construed as (a) a warranty or representation by PDL as to the validity or
scope of any PDL Patent Rights; or (b) a warranty or representation that
anything made, used, sold or otherwise disposed of under any license granted in
this Agreement is or will be free from infringement of patents, copyrights,
trademarks, trade secrets or other rights of third parties.

7.03 No Other Warranties by PDL. EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE 7,
PDL MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS OR OTHER
MATERIALS DELIVERED TO PROGENICS UNDER THIS AGREEMENT AND PDL FURTHER MAKES NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR THAT THE USE OF ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS OR
OTHER MATERIALS DELIVERED TO PROGENICS UNDER THIS AGREEMENT WILL NOT INFRINGE
ANY THIRD PARTY RIGHTS.

7.04 No Other Warranties by PROGENICS. EXCEPT AS SPECIFICALLY SET FORTH IN
ARTICLE 7, PROGENICS MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO ANY CELL LINES, ANTIBODIES, PROGENICS
TECHNICAL INFORMATION OR OTHER MATERIALS DELIVERED TO PDL UNDER THIS AGREEMENT
AND PROGENICS FURTHER MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF ANY CELL LINES,
ANTIBODIES, PROGENICS TECHNICAL INFORMATION OR OTHER MATERIALS DELIVERED TO PDL
UNDER THIS AGREEMENT WILL NOT INFRINGE ANY THIRD PARTY RIGHTS.

7.05 PROGENICS Diligence. PROGENICS acknowledges the provisions of this Article
7 and agrees that, subject to Section 7.06, it is responsible for and has
conducted its own investigation and analysis of the patent or other proprietary
rights of third parties and the possibility of infringements thereof, that it
understands the complexity and uncertainties associated with possible claims of
infringement of patent or other proprietary rights of third parties,
particularly those relating to pharmaceutical products.

 

23



--------------------------------------------------------------------------------

7.06 Indemnification. PROGENICS shall at all times, during the term of this
Agreement and thereafter, indemnify and hold harmless PDL and its Affiliates,
sublicensees, directors, officers, agents and employees from any claim,
proceeding, loss, expense, and liability of any kind whatsoever (including but
not limited to those resulting from death, personal injury, illness or property
damage and including legal expenses and reasonable attorneys’ fees) arising out
of or resulting from the development, manufacture, holding, use, testing,
advertisement, sale or other disposition by PROGENICS, its Affiliates or
sublicensees, or any distributor, customer or representative of PROGENICS or any
one in privity therewith, of any Licensed Product or of any cell lines (or their
progeny or derivatives, other biological materials, method, process, device or
apparatus) or Humanized Antibody licensed or provided by PDL to PROGENICS
hereunder; provided, however, that the foregoing indemnity obligation shall not
apply where such claim, proceeding, loss, expense or liability is the result of
the gross negligence or willful misconduct of PDL. In the event that such claim,
loss, expense or liability is the result of the gross negligence or willful
misconduct of PDL, PDL shall correspondingly indemnify PROGENICS and its
Affiliates, sublicensees, directors, officers, agents and employees.

7.07 Immunity. During the term of this Agreement and for so long as PROGENICS is
not in material breach hereof, PDL grants to PROGENICS an immunity from suit by
PDL with respect to Licensed Products under the PDL Patent Rights and, if
applicable, the PDL Modified Fc Patent Rights. Nothing herein shall be construed
as a waiver of any rights of PDL at law or equity otherwise available as a
remedy to PDL for a breach of this Agreement by PROGENICS.

8. CONFIDENTIALITY

The provisions of that certain Confidentiality Agreement entered into between
PDL and PROGENICS of July 31, 1997, a copy of which is attached hereto as
Exhibit D, are incorporated by reference as if set forth in their entirety
herein. Information (as defined in the Confidentiality Agreement) furnished by a
party to the other hereunder, directly or indirectly, including without
limitation any specifications and data related to the Murine Antibody and Cell
Line and PDL’s humanization technology, may be used by the party receiving such
Information, except as otherwise expressly provided, only in furtherance of the
performance of its obligations under this Agreement. In any event, the term of
the Confidentiality Agreement shall continue through the term of this Agreement.

9. TERM AND TERMINATION

9.01 Term. Unless earlier terminated as provided in this Article 9, this
Agreement shall come into force on the date first set forth above and shall
continue until later of the expiration of the obligation to pay royalties to PDL
or to PDL’s licensors as specified in Section 5.04, in accordance with Article 5
above. Thereafter, this Agreement shall terminate and all licenses or
sublicenses granted hereunder shall become fully paid-up, irrevocable licenses.

 

24



--------------------------------------------------------------------------------

9.02 Termination.

(a) This Agreement may be terminated on sixty (60) days prior written notice by
PROGENICS; provided that if PROGENICS terminates this Agreement prior to the
payment of Milestone 2 for any reason other than a breach of this Agreement by
PDL, PROGENICS shall reimburse PDL within thirty (30) days of such termination
for incremental costs and non-cancellable expenses incurred by PDL in conducting
the Program to the date of termination by PROGENICS. If PROGENICS terminates
this Agreement after the payment of Milestone 2, PROGENICS shall have no
obligation to reimburse PDL for any costs or expenses incurred by PDL in
conducting the Program.

(b) If either party shall at any time default in the payment of any royalty, or
the making of any payment required by this Agreement, the other party may, at
its option, terminate this Agreement upon ten (10) days written notice, provided
that if the receiving party shall have fully cured its default within such ten
(10) day period, then the rights and licenses herein granted shall remain in
force as if no breach or default had occurred. If either party shall at any time
breach any material term, condition or agreement herein other than failure to
pay, and shall fail to have initiated and actively pursued remedy of any such
default or breach within thirty (30) days after receipt of written notice
thereof by the other party, that other party may, at its option, cancel this
Agreement and revoke any rights and licenses herein granted and directly
affected by the default or breach by notice in writing to such effect. Such act
shall not, however, prejudice the right of the party giving notice to recover
any royalty or other sums due at the time of such cancellation, and it being
understood that if within thirty (30) days after receipt of any such notice the
receiving party shall have initiated and actively pursued remedy of its default,
then the rights and licenses herein granted shall remain in force as if no
breach or default had occurred on the part of the receiving party, unless such
breach or default is not in fact remedied within a reasonable period of time.

9.03 No Waiver. The right of either party to terminate this Agreement as
provided herein shall not be affected in any way by its waiver of, or failure to
take action with respect to, any previous failure to perform hereunder.

9.04 Survival. Any accrued payment and any rights or obligations under Articles
5, 7 and 8 shall survive any termination of this Agreement.

10. MISCELLANEOUS

10.01 Force Majeure. Neither party shall be responsible to the other for failure
or delay in performing any of its obligations under this Agreement or for other
non-performance hereof provided that such delay or non-performance is occasioned
by a cause beyond the reasonable control and without fault or negligence of such
party, including, but not limited to earthquake, fire, flood, explosion,
discontinuity in the supply of power, court order or governmental interference,
act of God, strike or other labor trouble and provided that such party will
inform the other party as soon as is reasonably practicable and that it will
entirely perform its obligations immediately after the relevant cause has ceased
its effect.

 

25



--------------------------------------------------------------------------------

10.02 Validity. Should one or several provisions of the Agreement be or become
invalid, then the parties hereto shall substitute such invalid provisions by
valid ones, which in their economic effect come so close to the invalid
provisions that it can be reasonably assumed that the parties would have
contracted this Agreement with those new provisions. In the event that such
provisions cannot be determined, the invalidity of one or several provisions of
the Agreement shall not affect the validity of the Agreement as a whole, unless
the invalid provisions are of such essential importance for this Agreement that
it is to be reasonably assumed that the parties would not have contracted this
Agreement without the invalid provisions.

10.03 Publicity. PDL and PROGENICS will issue a joint press release in the form
attached hereto as Exhibit E concerning the parties’ entry into this Agreement,
identifying the parties hereto and the therapeutic area of the Humanized
Antibody hereunder, with the other contents of such release to be reviewed and
approved in advance by PDL and PROGENICS, which approval shall not be
unreasonably withheld. Except as required by law, neither party shall publicly
disclose the terms and conditions of this Agreement unless expressly authorized
to do so by the other party, which authorization shall not be unreasonably
withheld. In any event, PDL shall be entitled to disclose orally (but not in
writing) to potential collaborators or investors the aggregate amount of
Milestones payments payable hereunder, provided that in no event shall such
amounts be specified in the joint press release.

10.04 Disputes. Any claim, dispute or controversy arising out of or in
connection with or relating to failure to make a payment under this Agreement
shall be submitted by the parties for adjudication in Federal District Court in
the State of California.

10.05 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be sent by expedited delivery or
telecopied and confirmed by mailing, as follows and shall be effective three
(3) days after such delivery:

 

If to PDL:  

Protein Design Labs, Inc.

34801 Campus Drive

Fremont, California 94555 USA

Attention: Chief Executive Officer

Fax No.: (510) 574-1500

 

26



--------------------------------------------------------------------------------

Copy to:

 

Protein Design Labs, Inc.

34801 Campus Drive

Fremont, California 94555 USA

Attention: General Counsel

Fax No.: (510) 574-1473

If to PROGENICS:  

Progenics Pharmaceuticals, Inc.

777 Old Sawmill River Road

Tarrytown, NY 10591 USA

Attention: Ronald Prentki, President

Fax No.: (914) 789-2817

Copy to:

 

Dewey Ballantine LLP

1301 Avenue of the Americas

New York, NY 10019 USA

Attention: Donald J. Murray, Esq.

Fax No.: (212) 259-6333

10.06 Governing Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the State of California which are
applicable to contracts between California residents to be performed wholly
within California.

10.07 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties hereto with respect to the within subject matter and supersedes all
previous Agreements, whether written or oral. This Agreement shall not be
changed or modified orally, but only by an instrument in writing signed by both
parties.

10.08 Assignment. The rights of either party under this Agreement may not be
assigned, and the duties of either party under this Agreement may not be
delegated, without the prior written consent of the other party, which consent
shall not be unreasonably withheld; provided however, that either party may
assign this Agreement without prior written consent to an Affiliate of such
party or to a party which acquires all or substantially all of that party’s
business, whether by merger, sale of assets or otherwise.

10.09 Export. Each party acknowledges that the laws and regulations of the U.S.
restrict the export and re-export of commodities and technical data of U.S.
origin. Each party agrees that it will not export or re-export restricted
commodities or the technical data of the other party in any form without the
appropriate U.S. and foreign government licenses.

10.10 Headings. Any headings and captions used in this Agreement are for
convenience and reference only and are not a part of this Agreement.

 

27



--------------------------------------------------------------------------------

PROGENICS PHARMACEUTICALS, INC. • 777 OLD SAW MILL RIVER ROAD • TARRYTOWN, NY
10591

November 24, 2003

Mark McDade

Chief Executive Officer

Protein Design Labs, Inc.

34801 Campus Drive

Fremont, CA 94555

 

  Re: Development and License Agreement between

Protein Design Labs, Inc. and Progenics

Pharmaceuticals, Inc., dated April 30,1999

(the “Agreement”)

Dear Mark:

This letter agreement will serve to amend the above captioned Agreement. PDL and
Progenics hereby agree as follows:

 

  1. The milestone set forth in Section 5.01(a), Milestone Row 3 of the
Agreement shall be due on the first to occur of (a) March 31, 2004 or (b) thirty
(30) days after issuance of the final report of the preclinical studies being
performed at Progenics utilizing the huPRO 140 HG2-IgG4 antibody produced from
the Sp2/0 cell line that has been delivered to Progenics by PDL (the “PRO 140
First Generation Antibody”).

 

  2. In the event Progenics requests that PDL deliver a second Sp2/0 cell line
(the “PRO 140 Second Generation Antibody”), a separate additional milestone
payment of $250,000 shall be due in accordance with Section 5.01(a), Milestone
Row 3 of the Agreement.

 

  3. Section 5.01(a), Milestone Row 4 is amended to read in full: “The later of
(i) one (1) year after the payment of the PRO 140 First Generation Milestone set
forth in Section 5.01(a) 3, as amended by this Letter Agreement, or
(ii) December 31, 2004.”

 

  4.

Milestones due under Section 5.01(a), Milestone Row 5 and 5.01(a), Milestone Row
6 (i.e., a total of $600,000) shall be due and payable in the



--------------------------------------------------------------------------------

Mark McDade

Protein Design Labs, Inc.

November 18, 2003

Page 2

 

  aggregate only once with respect to the PRO 140 First Generation Antibody or
the PRO 140 Second Generation Antibody, and shall be payable upon the earlier to
occur of: (a) June 30, 2005 for so long as the PRO 140 First Generation Antibody
is being evaluated and developed, in which instance the milestones will be be
aggregated and due simultaneously, or (b) individually in accordance with their
terms as set forth in the Agreement with respect to the PRO 140 Second
Generation Antibody (i.e. filing of an IND for the PRO 140 Second Generation
Antibody and Initiation of a phase 1 clinical trial with the PRO 140 Second
Generation Antibody, respectively).

 

  5. The Annual Maintenance Fee of $150,000 payable within ten (10) days of each
anniversary of the Effective Date (i.e., April 30) shall be suspended until the
anniversary date of the Effective Date immediately following the earlier to
occur of (a) initiation of the first phase 2 clinical Trial with the first
Licensed Product, or (b) December 31, 2006.

All other terms and conditions of the Agreement not specifically modified or
revised by the terms of this Letter Agreement will continue in full force and
effect. Any capitalized terms used herein that are not defined herein, shall
have the same meaning ascribed to them in the Agreement.

If you have any questions or wish to discuss any aspect of the above, please
feel free to contact either the undersigned or Philip K. Yachmetz, our Vice
President & General Counsel (914.789.2809). If there are no questions or need
for discussion, please signify your agreement and assent to the above revisions
by executing two (2) copies of this Letter Agreement, returning one (1) copy to
Mr. Yachmetz for our records. We look forward to the continuation of our
mutually beneficial relationship.

 

Very truly yours,

PROGENICS PHARMACEUTICALS, INC.

/s/ Paul J. Maddon, M.D., Ph.D.

Paul J. Maddon, M.D., Ph.D.

Chairman & Chief Executive Officer

 

Agreed and Accepted

PROTEIN DESIGN LABS, INC.

By:   /s/ Mark McDade  

Mark McDade

Chief Executive Officer

 

  cc: Philip K. Yachmetz, Esq.